Citation Nr: 1046135	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for rectum and anus disability, 
including hemorrhoids, prolapse of rectum, and impairment of 
sphincter control.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in January 2007, a statement of the 
case was issued in April 2007, and a substantive appeal was 
received in June 2007.  This matter was previously remanded by 
the Board in August 2008.

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in May 2008.  A transcript of this 
proceeding is associated with the claims file.

The Board finds that the Veteran's May 2006 claim encompasses all 
of the Veteran's current rectum and anus disabilities.  
Therefore, the Board has described the underlying issue as one of 
entitlement to service connection for rectum and anus disability, 
including hemorrhoids, prolapse of rectum, and impairment of 
sphincter control.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed rectum and anus disability, 
including hemorrhoids, prolapse of rectum, and impairment of 
sphincter control, is related to his active duty service.


CONCLUSION OF LAW

The Veteran's rectum and anus disability, including hemorrhoids, 
prolapse of rectum, and impairment of sphincter control, is 
causally related to his active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
rectum and anus disability, including hemorrhoids, prolapse of 
rectum, and impairment of sphincter control.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

38 U.S.C.A. § 5107 sets forth the standard of proof applied in 
decisions and claims for veterans benefits.  A veteran will 
receive the benefit of the doubt when an approximate balance of 
positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  Wells 
v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).


Factual Background and Analysis

In this case, the Veteran is seeking entitlement to service 
connection for rectum and anus disability, including hemorrhoids, 
prolapse of rectum, and impairment of sphincter control.  
Specifically, the Veteran contends that his current rectum and 
anus disability is etiologically related to a frostbite injury he 
incurred during active duty service.

Initially, the Board notes that it has thoroughly reviewed all 
the evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss in detail all the evidence submitted 
by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (stating that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  Therefore, the Board's decision focuses on the most 
salient and relevant evidence, and on what this evidence shows, 
or fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (stating that the law requires only that the 
Board discuss its reasons for rejecting evidence favorable to the 
veteran).

The Board notes that an April 2006 report from the National 
Personnel Records Center (NPRC) indicates that the Veteran's 
service medical records were among those damaged in a 1973 fire 
at the NPRC.  Furthermore, the NPRC stated in November 2008 that 
some of the Veteran's service medical records were destroyed by 
fire and could not be reconstructed.  In this regard, the Board 
notes that all of the Veteran's records pertaining to his claimed 
in-service treatment have not been associated with the claims 
file.  When, as here, at least a portion of service treatment 
records cannot be located, through no fault of the Veteran, VA 
has a heightened duty to consider the benefit of doubt doctrine, 
to assist the claimant in developing the claim, and to explain 
its decision.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

During service, the Veteran served as a navigator on a B-17 
bomber.  The Veteran reported that during a bombing mission, on 
March 11, 1945, he suffered an acute frostbite injury of the 
anal/rectal area while defecating.  The Veteran stated that the 
injury occurred when the temperature was approximately in the low 
-60's degrees Fahrenheit.  The Veteran contends being 
hospitalized on return from the mission for approximately two to 
five days due to his frostbite injury.

The Board notes that the Veteran's contentions regarding his in-
service injury are not substantiated by his service medical 
records.  However, the Veteran has submitted two statements from 
fellow service members which corroborate the Veteran's 
contentions about defecating during a bombing mission and being 
hospitalized after the mission.

During the Veteran's military separation examination in September 
1945, the examiner expressly noted that hemorrhoids were not 
present.

The Veteran has submitted multiple statements regarding various 
post-service treatments for his hemorrhoids.  In a statement 
dated in September 2006, the Veteran stated that he was treated 
with sitz baths for about 2-3 weeks sometime in 1959-1962, 
underwent a hemorrhoidectomy sometime in 1968-1971, and underwent 
a second hemorrhoidectomy sometime in 1983-1985.  However, the 
Board notes that the Veteran has not provided VA with any medical 
evidence that corroborates these treatments.

The Veteran has submitted a private medical opinion, dated in 
September 2006, which states that Veteran's current anal and 
rectal disorders are unquestionably due to his anal frostbite 
injury incurred during a bombing mission.  However, the doctor 
did not provide a rationale for reaching his conclusion.  The 
doctor stated that the Veteran has been his patient for 20 years.  
The doctor reported that the Veteran's current anal and rectal 
disorders include hemorrhoids, chronic pain, bleeding, and severe 
incontinence of blood and liquids.

The Veteran has also submitted a statement from a fellow service 
member who subsequently became a doctor, dated in May 2007, which 
states that Veteran had "frozen his anal area and has suffered 
since."  The Board notes that the fellow service member did not 
state that he has any medical background or has ever examined the 
Veteran.

During a May 2008 Board hearing, the Veteran provided testimony 
about his claimed rectum and anus disabilities.  The Veteran 
testified that he did not have any problems related to his 
frostbite injury for about 15 years.

Pursuant to the Board's August 2008 remand instructions, the 
Veteran was afforded a VA fee basis medical examination in 
connection with this appeal in May 2009.  The examiner, a 
physician's assistant, noted that the Veteran's claims file was 
reviewed.  The examiner found the Veteran to have an impaired 
sphincter, mild rectal prolapse, leakage, and a history of 
hemorrhoids.  The examiner concluded that the Veteran's 
hemorrhoids and rectal prolapse were less likely than not due to 
the Veteran's anus and buttocks exposure to cold temperature in 
March 1945.  The examiner based her opinion on medical literature 
(she provided samples of the medical literature she relied on, 
which included the Internet sites emedicinehealth.com, 
emedicinemedscape.com, digestive-disorders.health-cares.net, and 
medicinenet.com), and the fact that no evidence could be found 
that stated that exposure of the buttocks and anus to extreme 
cold temperature for less than 5 minutes would subsequently cause 
hemorrhoids and rectal prolapse, which happened to the Veteran 
approximately 12 years after the frostbite injury.

The Board, in September 2009, sought a medical expert opinion of 
a specialist through the Veterans Health Administration (VHA) in 
order to address whether there was a nexus between the Veteran's 
current rectum and anus disorders and his March 1945 in-service 
acute frostbite injury.  After reviewing the claims file, a 
gastroenterologist completed the expert medical opinion in 
November 2009.  The gastroenterologist stated that he had been 
Chief of a VA Medical Center gastrointestinal (GI) section for 
over 25 years and had over 300 publications.  The 
gastroenterologist opined that, while the Veteran appeared to 
have hemorrhoids and mild rectal prolapse with problems of rectal 
drainage, it was highly unlikely that this disability was due to 
his episode of rectal frostbite in World War II.  The 
gastroenterologist stated that the biggest issue relates to the 
long duration of time between the initial frostbite episode and 
the time the symptoms developed, which was for over a decade.  
The gastroenterologist also stated that, moreover, there were 
multiple reasons for patients to develop such rectal problems, 
especially elderly patients.  The gastroenterologist stated that 
people who have had operations can sometimes potentially even 
have their symptoms worsen.  For these reasons, the 
gastroenterologist opined that it was unlikely that the Veteran's 
current symptomatology was related to his episode of frostbite in 
World War II.  The gastroenterologist noted that there was almost 
no published literature concerning this particular issue.

In June 2010, the Board requested a clarifying addendum opinion 
from the gastroenterologist who provided the November 2009 VHA 
opinion.  The Board requested this addendum because the Veteran 
submitted additional evidence and made additional arguments that 
were not previously considered by the gastroenterologist.  In 
July 2010, and after reviewing the Veteran's new records and 
information, the gastroenterologist reversed his prior opinion on 
the case.  The gastroenterologist stated that the Veteran 
contends that he was still in a lot of pain when he returned to 
duty following the in-service frostbite injury.  The 
gastroenterologist noted that many service members who served in 
World War II returned to service while still injured or still in 
pain.  The gastroenterologist analogized the Veteran's disability 
to women who have pararectal injury with childbirth, noting that 
the women can develop rectal problems several years or decades 
later.  The gastroenterologist stated that, therefore, there was 
clear timing of the in-service injury that could have been the 
inciting event related to the Veteran's current problems.  The 
gastroenterologist noted that there may be other reasons for the 
Veteran's rectal problems, given that elderly patients often 
develop rectal dysfunction.  However, the gastroenterologist 
opined that it could clearly be perceived that the initial 
episode relating to the Veteran's current disability was his 1945 
in-service frostbite injury.

In this case, the Board is presented with an evidentiary record 
which is not entirely clear.  However, the Board finds that 
during active duty service the Veteran defecated during a bombing 
mission and was subsequently hospitalized for his frostbite 
injury.  In this regard, the Board finds the Veteran's statements 
and testimony to be competent and credible.  See Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007) (providing that lay testimony is competent to establish 
the presence of observable symptomatology, such as varicose 
veins, and may provide sufficient support for a claim of service 
connection); see also Goss v. Brown, 9 Vet. App. 109, 113 (1996).  
Also, two statements from fellow service members corroborate the 
Veteran's contentions.  Therefore, the Board finds that an injury 
occurred during the Veteran's active duty service.

The Board notes that the Veteran's post-service medical records 
document current rectum and anus disorders.

With regard to a nexus to service, both the June 2010 VHA opinion 
and the September 2006 private medical opinion supports the 
Veteran's claim; however, negative nexus opinions were offered in 
May 2009 and November 2009.  Nevertheless, the Board believes 
considerable weight must be afforded to the June 2010 VHA medical 
opinion, in which a gastroenterologist linked the Veteran's 
current rectum and anus disorders to his March 1945 in-service 
acute frostbite injury and provided a complete rationale.  The 
Board notes that gastroenterologist's June 2010 VHA medical 
opinion was an addendum opinion, which, after reviewing 
additional evidence, reversed his prior November 2009 opinion.

In sum, the Board finds that the available evidence appears to be 
at least in a state of equipoise regarding a nexus to service.  
Consequently, the benefit-of-the-doubt rule applies.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Thus, the Board concludes that the Veteran's 
claim for service connection for rectum and anus disability, 
including hemorrhoids, prolapse of rectum, and impairment of 
sphincter control, is warranted.

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The Board also notes that the 
Veteran was informed of the manner in which disability ratings 
and effective dates are assigned by letters dated in May 2006 and 
October 2008.  The RO will take such actions in the course of 
implementing this grant of service connection, and the Veteran 
may always file a timely notice of disagreement if he wishes to 
appeal from those downstream determinations.


ORDER

Entitlement to service connection for rectum and anus disability, 
including hemorrhoids, prolapse of rectum, and impairment of 
sphincter control, is warranted.  The appeal is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


